Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.
Status of Claims
	Claims 4, 5, 8, 9, 13 and 14 have been cancelled.  Claims 2, 3, 10, 11, 15 and 16 are original or were previously presented.  Claims 1, 6, 7 and 12 are currently amended.  Claims 1-3, 6, 7, 10-12, 15 and 16  are pending and have been fully considered.  Claims 1-3, 6, 12 and 15 are drawn to a method.  Claims 7, 10 and 11 are directed to an apparatus.
Status of Previous Objections / Rejections
All prior Office actions were issued by another examiner.  At this juncture, Examiner withdraws and modifies the previous Office action’s (OA) (i.e, 01/11/2022) Double Patenting rejection in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.  
Response to Amendment
In their reply dated May 11, 2022, Applicant made certain claim amendments to address one the rejections and claim interpretations of the prior Office action (OA) and to potentially advance prosecution.  
In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies new objections, claim interpretations and grounds of rejections in this OA.
Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is the same or similar to several existing publications and patents and in that sense is not descriptive, if the instant claims and invention is considered different and unique compared to those publications/patents.  To the extent that the claims are unique, titles should be as well.  A unique title that is more clearly indicative of the invention to which the claims are directed will assist future examiners and reviewers.  Additionally, the current title appears to be only for an apparatus, although method claims are also included.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 7 mentions “a hollow fiber cell,” however, this phrase is not found in the specification.
Also, the phrases “wash liquid” and “biological particulates” in claims 1, 7 and 12 are not found in the specification.  If particulates is the same as particles, this can be explained such as “biological particles or biological particulates” at its first appearance in the specification. 
The phrase “foam wash” in claims 1, 7, 12 and 15 is not found in the specification.
The phrase “water-soluble gas mixture” in claim 12 is not found in the specification.
Paragraph [0019] reads “Foam is as especially preferred medium for use in extracting the trapped particles because it has a relatively greater viscosity o or gel strength than regular liquid, and because is occupies a large volume that diminishes to a small amount of liquid when the foam collapses . . .” In the underlined portions, there appears to be typos, such as an unnecessary “o” and the use of “is” rather than “it.”
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any additional specification errors of which Applicant may become aware.
Appropriate correction is required.
Claim Objections
Claims 1-3 and 6 are objected to because of the following informalities:  Claim 1 recites “creating a foam wash by releasing a pressurized wash liquid and water-soluble gas mixture from under pressure, and agitated. . .”  Without regard to the clarity-related rejections below, the sentence structure appears a bit awkward.  If the phrase implies that the wash liquid is both pressurized and agitated, could this be stated more clearly?  For example, “creating a foam wash by releasing a pressurized and agitated wash liquid and water-soluble gas mixture from under pressure . . .”
Claims 2, 3 and 6 depend on claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 10-12, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Alternatively or in addition, claims 1-3, 6, 7, 10-12, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements and/or essential steps, such omission amounting to a gap between the necessary structural connections, essential elements or essential steps.  See MPEP § 2172.01.
Claims 1, 7 and 12 follow with the underlined portions causing the indefiniteness rejection.  
Claim 1:	A method, comprising: 
creating a foam wash by releasing a pressurized wash liquid and water-soluble gas mixture from under pressure, and agitated; 
opening a valve that is controlled with a timer to dispense the foam wash; 
flowing the foam wash from one end to another end of a hollow fiber filter containing biological particulates such that the biological particulates become concentrated in the foam wash; and 
collecting the concentrated biological particulates.
The connection between the pressurized wash liquid and the valve and timer is unclear.  For example, what is the pressurized wash liquid and water-soluble gas mixture released from, other than from under pressure.  Is the valve and timer combination connected to the same structure containing the foam wash, or does this not matter?  Is the hollow fiber filter a part of the same structure containing the foam wash and valve etc.  The current recitation of the manipulative steps of the method renders the relationship between the various steps unclear.
With respect to the pressurized and agitated wash liquid, the steps of pressurizing and agitating are not mentioned.  The definition of a foam wash and a “wash liquid” are not clear.  Is any liquid that contains a gas, such as any carbonated liquid, suitable for creating a foam wash.”
Claim 7:	A device, comprising: 
a wash reservoir adapted to connect to an interior feed side of a hollow fiber filter which is contained within a hollow fiber cell, the wash reservoir containing a wash liquid and a water soluble gas under pressure resulting in a foam wash; and 
a rotary valve adapted to release the foam wash from one end of the interior feed side to another end of the interior feed side of the hollow fiber to generate a concentration of biological particulates within the foam wash, 
wherein the foam wash is biologically and analytically compatible with the biological particulates; and 
a feed reservoir connected to the interior feed side of the hollow fiber filter, the feed reservoir containing a process feed material that bears the biological particulates entrained in a fluid, 
wherein the process feed flows through the hollow fiber filter to separate the biological particulates from the fluid by trapping particulates on the interior feed side of the hollow fiber filter; 
wherein the biological particulates are collected for analysis.
The meaning of “adapted to connect” is unclear in this context.  Can the wash reservoir be separate or is it already connected?
The concept of a “hollow fiber cell” is unclear and the phrase is not found in the specification.  Is this the same as a concentrator cell?
The meaning of “biologically and analytically compatible” is unclear in this context.  The specification uses this phrase in [0018], which states the following: The filter may be extracted using a small volume of biologically and analytically compatible foamed wash buffer following the completion of the filtration cycle.  However, this does not clarify the limitation on what may constitute a foam wash.
Claim 12:	A method, comprising: 
releasing a wash liquid and water-soluble gas mixture from under pressure while agitating and applying vibration to the mixture during release, the release creating a foam wash on an interior side of the hollow fiber filter which contains biological particulates; and 
collecting from the interior side a concentrate of biological particulates in the foam wash for analysis.
Claim 12 recites the limitation "the hollow fiber filter."  There is insufficient antecedent basis for this limitation in the claim because such a filter was not previously introduced.
The connectedness of the various steps, releasing, agitating, vibrating (applying vibration), creating foam wash (which appears implicit after the release), and collecting, to each other and with any necessary structure other than a hollow fiber filter is unclear.  For example, can this process be carried out in separated structures for releasing the wash liquid and collecting the concentrate of biological particulates?
Claims 2, 3, 6, 10, 11, 15 and 16 depend on claims 1, 7 and 12 and do not remedy the indefiniteness of the parent claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3, 6, 7, 10-12, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 8, 18 and 20-24 of U.S. Patent No. US 8,110,112.  Additionally, these claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US 8,758,623, claims 1-16 of US 9,738,918 and claims 1-11 of US 10,544,445.
Although the claims at issue are not identical, they are not patentably distinct from each other because the various patents and the current application recite either the same or similar limitations, albeit with varying language, relating to a method of concentrating biological particles using an agitated and pressurized liquid containing a gas to thereby create a “foam wash” and passing the foam wash through a hollow fiber filter.  There are several tweaks to the method that may be found in dependent claims.  The apparatus claims and several dependent claims recite additional structure that facilitate carrying out the manipulative steps and overall methods.  In the patents, the independent claims may be either narrow or broader in one or more aspects, but the missing features are found in one or more of the dependent claims.
Response to Arguments
	Applicant’s arguments filed 05-11-2022 have been fully considered.  In view of the claim amendments, Examiner has modified the rejections such that one or more arguments may no longer be applicable.  In particular, Examiner has removed the statutory double patenting rejection but has replaced it with obviousness double patenting rejections.
Conclusion
There were prior Office actions in this application, issued by another examiner.  However, the claims were examined de novo by the above/below referenced examiner, while attempting to maintain some consistency
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/Examiner, Art Unit 1779                                                                                                                                                                              
'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.